DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Preliminary Amendment
Applicant submitted an after Final amendment on 09-07-2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Applicant Arguments
Regarding the submitted amendments, Applicant states that claims 1, 8, and 15 have been amended to incorporate previously indicated allowable subject matter from claims 21, 22, and 23, respectively, as well as intervening claims 5, 12, and 19, respectively. In view of the remarks and amendments presented, Applicant argues the subject matter is now in condition for allowance. 
Examiner Responses
In response to the submitted amendments, Examiner notes that previously indicated allowable subject matter (See PTOL-413 Interview Summary Record, PTOL-303 Advisory Action), as well as any intervening claims, have been correctly incorporated, and that no additional subject matter has been added. Thus, the claims are now in condition for allowance.   







Allowable Subject Matter
Claims 1 – 3, 6 – 10, 13 – 17, and 20 are allowed.
The following is the Examiner’s statement for reasons for allowance. 
Claims 1 – 3, 6 – 10, 13 – 17, and 20 are allowed since the closest prior arts are Omari (US Patent Application Pub. No. 2019/0147250 A1), Zhang (US Patent Application Pub. No. 2019/0147250 A1), and Wu (SqueezeSeg: Convolutional Neural Nets with Recurrent CRF for Real-Time Road-Object Segmentation from 3D LiDAR Point Cloud, IEEE International Conference on Robotics and Automation, May 2018), but do not teach the feature aspects presented in the claims, either alone or in combination.
Regarding independent claims 1, 8, and 15, when looking at available prior arts, none teach the steps of extracting voxel-wise semantic features from voxel sequences; modeling voxel-wise temporal changes for each of a plurality of locations based on the voxel-wise semantic features using a convolutional long short-term memory network to generate the model with each of the plurality of locations weighted based on convolutional neural network features; and classifying objects in the environment as dynamic objects or static objects based on the modeled voxel-wise temporal changes and based on output of a spatial transformer network provided to a three-dimensional conditional random field layer to distinguish between LID AR sensor movement and object movement to identify objects in the environment as dynamic objects or static objects.
Drawings
The drawings were received on 07-03-2020. The drawings are acceptable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664